Citation Nr: 1610241	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-27 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder (claimed as upper spine disorder).

2.  Entitlement to a disability rating in excess of 10 percent for status post cruciate ligament repair of the left knee with patellofemoral pain syndrome and instability.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, left knee, with limitation of flexion.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to October 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2011 rating decisions of the RO in Portland, Oregon.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  There are VA treatment records present in Virtual VA that are not found in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With respect to the claim for service connection for a cervical spine disorder, the Veteran was afforded a VA examination in July 2012.  Unfortunately, the VA examiner's opinion is inconsistent with other evidence of record and another VA opinion is required.  In this regard, the VA examiner offered a negative opinion regarding a relationship between the Veteran's service and his current cervical spine disability on the basis that the Veteran's current disability is mild.  The examiner determined that such mild disability was consistent with the Veteran's age.  However, a review of the evidence reveals that one month prior to the examination, the Veteran was seen in the VA emergency department with neck pain rated as 7 out of 10, described as dull, constant, throbbing, as well as problems with gripping.  The differential diagnosis was noted as including but not limited to worsening herniated disk pain, cervical strain, or compression fracture and that pain was likely related to exacerbation of C6-C7 herniated disc.  The Veteran was prescribed narcotic pain medication.  The Veteran reported that the June 2012 VA emergency room physician told him that his symptoms were consistent with carrying the ruck sack in service, although such opinion is not written in the record.  Further, less than one year after the VA examination, in January 2013, the Veteran required cervical fusion surgery.  

The Veteran argues that because his cervical spine disability required surgery not long after the examination and he experienced the symptoms described above, close in time to the July 2012 VA examination, the severity of the disability was more than "mild" at the time of the July 2012 VA examination.  The Board finds the Veteran's argument to be reasonable and that it calls into question the adequacy of the VA opinion as the negative opinion may have been based on inaccurate facts.  As such, another VA opinion is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the increased ratings for the left knee disabilities, during the November 2015 hearing before the Board, the Veteran indicated that his knee was worse than it was during the July 2012 VA examination.  In this regard, he reported that he fell about one month after the July 2012 VA examination, due to instability in the knee and that he injured his ankle significantly in the process.  He reported that after this fall, he was prescribed a rigid brace for his left knee.  He also reported, through his representative, that more recently, his doctors discussed knee replacement surgery.  Moreover, he alleged that the July 2012 VA examination may have been inadequate.  In this regard, he reported that the VA examiner forced the Veteran's range of motion such that the Veteran was screaming in pain during the examination.  

For all of the foregoing reasons, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  See also Barr, 21 Vet. App. at 312.  

On remand, it is requested that the AOJ arrange for a VA examination with an examiner other than the examiner who examined the Veteran's knee in July 2012.  In this regard, the Veteran has indicated that the July 2012 VA examiner had an arrogant attitude and forced the range of motion such that the Veteran was screaming in pain.  

Prior to obtaining a VA opinion or arranging for the Veteran to be afforded a VA examination, ensure that all of the pertinent treatment records are of record.  In this regard, the Board observes that the aforementioned cervical fusion surgery took place at the OHSU on a fee basis.  The VA treatment records dated beginning in December 2012 indicate treatment at OHSU for the cervical spine, and in particular, the fusion surgery in January 2013.  However, the actual records have not been obtained.  Thus, the Veteran should be offered another opportunity to submit any records or submit an authorization and consent form, in particular for the records from OHSU, so that VA can obtain the outstanding records for him.  

Further, the most recent VA treatment records in the file are dated in December 2014.  Thus, any outstanding VA treatment records should also be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA treatment records, from December 2014 to the present.  Any response received in conjunction with this request should be recorded in the Veteran's electronic file.

2.  Give the Veteran another opportunity to submit records, or authorization and consent forms in order to obtain records, from OHSU and any other relevant private treatment provider.  Obtain all records that the Veteran identifies.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, and following the receipt of any outstanding records, obtain a VA opinion from an orthopedist to determine the nature and etiology of the Veteran's claimed cervical spine disorder.  Only arrange for an in-person examination if it is deemed necessary.

The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.

The examiner is asked to address the following:

(A) Identify all cervical spine disability(ies) currently present or present at any point pertinent to the current claim (even if currently asymptomatic or resolved). 

(B) Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence, for each diagnosed cervical spine disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

(1) had its onset during service; (2) for arthritis, was manifested within one year of service separation; or, (3) is otherwise medically related to service, to include by virtue of the Veteran's assertions regarding regularly walking on patrol with a heavy rucksack in service and continuity of cervical spine symptoms since service.

The examiner is advised that the Veteran is competent to report symptoms in service even if he did not report to sick call for the same.  The Veteran is also competent to report that, during service, he regularly carried a 100 pound (or more) ruck sack with a metal frame that met across the upper part of his shoulders and into his neck.  The examiner is also advised that the Veteran is competent to report that a medical professional told him that his cervical spine disability is consistent with carrying heavy items, such as a rucksack, even if such opinion is not written down.  The examiner is advised that the Veteran's reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and severity of his service-connected left knee disabilities.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Request the opinion from an examiner other than the individual who examined the Veteran in July 2012.

Following a review of the record, the examiner should address the following inquiries with respect to the left knee disabilities:

(A) The nature and severity of all manifestations of the Veteran's left knee disabilities should be described. 

(B) All indicated tests and studies (including range of motion testing) should be undertaken.  In this regard, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any other symptoms during flare-ups and/or with repeated use.  The examiner should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

(C) The examiner should also comment on the functional impact that the Veteran's left knee disabilities have on his daily life, including employment. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements. The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims for service connection of a cervical spine disorder as well as increased ratings for the left knee disabilities, should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case that documents consideration of all pertinent evidence.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


